DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
After reviewing applicant’s argument, filed 06-30-2022, the requirement for Restriction, sent 06-29-2022, hereby withdraw and all claims are rejoined. Claims 1-20  are examining on the merit.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein said second connector panel is adapted to be removably connected to said first connector panel after said elongated flexible panel is wrapped around said person's leg in proximity to said ankle, and thereby adapted to be securely and removably connected to said person's leg before said footwear is placed upon said person's foot” limitations of claims 1-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 11, and 13 are rejected because they recite limitations “wherein said second connector panel is adapted to be removably connected to said first connector panel after said elongated flexible panel is wrapped around said person's leg in proximity to said ankle, and thereby adapted to be securely and removably connected to said person's leg before said footwear is placed upon said person's foot”. It is not clear how the first and second panel can be removably connected to each other since the specification only discloses these panel having hooks, which only a fastener to be disclosed, from a hook and loop fastening material (para 0015) therefore, it is impossible for the hooks can be removably connected to each other.
Claims 3 and 13 are rejected because it recite limitations “said improved protective shield” in lines 6, in claim 3 and lines 5-6 in claim 13. There is insufficient antecedent basis for this limitation in the claim. For the express purpose of an examination on the merits, this limitation is interpreted to be the elongated flexible panel.
Claims 9 and 19 are rejected because they recite limitation “LYCRA®” in line 2. The term “LYCRA®” is indefinite because a trademark or trade name identifies a source of goods, it does not identify or describe the goods associated with the trademark or trade name. See MPEP 2173.05(u).
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 8-10 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Baucom et al. (2010/0180469).
Regarding claim 1, Baucom discloses a leg protection device to be used in conjunction with footwear, comprising: 
an elongated flexible panel (fig 24, member 2402), including a front surface; a back surface; a proximal end portion; a distal end portion; and
a plurality of apertures (fig 1, members 120); wherein said plurality of apertures are spaced from one another and extend through said front and back surfaces, and are adapted to allow air to pass therethrough (para 0059); 
a plurality of aperture panels (fig 18, members 1951 and 1952 ); wherein said plurality of aperture panels are removably attached to said flexible panel at positions that respectively cover each of said plurality of apertures, and are adapted such that when attached to said flexible panel air cannot pass through said plurality of apertures, and when removed from said flexible panel air can pass through respective apertures; and wherein said plurality of aperture panels are adapted to be individually removed from said flexible panel, such that air can flow through chosen ones of said plurality of apertures, and thereby control the airflow through said elongated flexible panel (fig 15, para 0114 to 0119); 
a first connector panel (fig 24, member 2406); wherein said first connector panel is connected to said proximal end portion and on said front surface of said elongated flexible panel; 
a second connector panel (fig 24, member 2407); wherein said second connector panel is connected to said distal end portion and on said front surface of said elongated flexible panel; 
a third connector panel (fig 21, member 1720); wherein said third connector panel is removably connectable to said first connector panel and said second connector panel (fig 21, members 1801 and 1802); wherein said elongated flexible panel is adapted to wrap around a person's leg in proximity to their ankle and adapted to protect said leg from friction and injuries caused by the use of footwear upon said person's foot (para 0137 to 0139); 
wherein said second connector panel is adapted to be removably connected to said first connector panel after said elongated flexible panel is wrapped around said person's leg in proximity to said ankle, and thereby adapted to be securely and removably connected to said person's leg before said footwear is placed upon said person's foot (fig 21, the lacing system connected the first and second panels together).  
Regarding claim 2, Baucom discloses said elongated flexible panel is formed having a rectangular shape (fig 1).  
Regarding claim 4, Baucom discloses said elongated flexible panel further includes inner edge portions respectively surrounding each of said plurality of apertures and around an outer perimeter thereof formed from a semi-rigid material adapted to retain the shape of said plurality of apertures (para 0045).  
Regarding claim 5, Baucom discloses said semi-rigid material of said inner edge portions is plastic (i.e. the sole, para 0045).  



Regarding claim 8, Baucom discloses said elongated flexible panel is formed from an elastic material (i.e. rubber, para 0045); and wherein said plurality of aperture panels are removably attached to said flexible panel via an adhesive (fig 15, para 0064).  
Regarding claim 9, Baucom discloses said elastic material is chosen from a list of materials consisting of polyester, nylon (para 0045), spandex, lycra, and elastane.  
Regarding claim 10, Baucom discloses said plurality of apertures are spaced from one another in an alternating pattern, wherein every other aperture is located in proximity to an upper edge portion of said elongated flexible panel (fig 1, members 126 and 128), and each aperture therebetween is located in proximity to a lower edge portion of said elongated flexible panel (fig 1, members 125 and 127).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baucom et al. (2010/0180469).
Regarding claim 3, Baucom teaches all limitations of claim 3 and further teaches said first connector panel includes a hook and loop fastening material (fig 15, member 1555); wherein said second connector panel includes a hook and loop fastening material (fig 15, member 1556); and wherein said third connector panel includes loops from a hook and loop fastening material (fig 20, member 1736, para 0152), such that said third connector panel is adapted to be removably connected to said first and second connector panels after said improved protective shield is wrapped around said person's leg, thereby removably securing said improved protective shield to said person's leg before said footwear is placed upon said person's foot, but does not specifically teach the first and second panels include hooks from hook and loop fastener. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to interchange between hooks or loops from the hook and loop fastener because they are function equivalent and well-known in the art as a fastener. 

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baucom et al. (2010/0180469) as applied to claim 4 above, and further in view of Gooch et al (2020/0245719).
Regarding claims 6-7, Baucom teaches all limitations of claim 4 except said plastic is polypropylene or said semi-rigid material of said inner edge portions is open-celled foam.  
Gooch teaches a footwear structure using polypropylene or open-celled foam (para 0058).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the material of Baucom by using polypropylene or open-celled foam, as taught by Gooch, in order to increase flexibility or immediate compressibility (Gooch, para 0058).

Claim(s) 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baucom et al. (2010/0180469) in view of Doyle et al (8,789,297).
Regarding claims 11-12, Baucom teaches at least one leg protection device, comprising: 
 an elongated flexible panel (fig 24, member 2402), including a front surface; a back surface; a proximal end portion; a distal end portion; and
a plurality of apertures (fig 1, members 120); wherein said plurality of apertures are spaced from one another and extend through said front and back surfaces, and are adapted to allow air to pass therethrough (para 0059); 
a plurality of aperture panels (fig 18, members 1951 and 1952 ); wherein said plurality of aperture panels are removably attached to said flexible panel at positions that respectively cover each of said plurality of apertures, and are adapted such that when attached to said flexible panel air cannot pass through said plurality of apertures, and when removed from said flexible panel air can pass through respective apertures; and wherein said plurality of aperture panels are adapted to be individually removed from said flexible panel, such that air can flow through chosen ones of said plurality of apertures, and thereby control the airflow through said elongated flexible panel (fig 15, para 0114 to 0119); 
a first connector panel (fig 24, member 2406); wherein said first connector panel is connected to said proximal end portion and on said front surface of said elongated flexible panel; 
a second connector panel (fig 24, member 2407); wherein said second connector panel is connected to said distal end portion and on said front surface of said elongated flexible panel; 
a third connector panel (fig 21, member 1720); wherein said third connector panel is removably connectable to said first connector panel and said second connector panel (fig 21, members 1801 and 1802); wherein said elongated flexible panel is adapted to wrap around a person's leg in proximity to their ankle and adapted to protect said leg from friction and injuries caused by the use of footwear upon said person's foot (para 0137 to 0139); 
wherein said second connector panel is adapted to be removably connected to said first connector panel after said elongated flexible panel is wrapped around said person's leg in proximity to said ankle, and thereby adapted to be securely and removably connected to said person's leg before said footwear is placed upon said person's foot (fig 21, the lacing system connected the first and second panels together).  
Baucom does not teach a combination of footwear and at least one leg protection device to be used in conjunction with said footwear, said combination comprising: footwear; wherein said footwear is a shoe and is adapted to be removably secured to a person's feet.
Doyle teaches a combination of footwear and at least one leg protection device to be used in conjunction with said footwear (fig 4), said combination comprising: footwear; wherein said footwear is a shoe and is adapted to be removably secured to a person's feet (fig 1).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claim invention to use the leg protection device of Baucom together with a footwear, as taught by Doyle, in order to eliminate the need for bowling alley operators to purchase and maintain large collections of traditional bowling shoes (col 1, lines 61-63).
Regarding claim 13, the modified system Baucom-Doyle teaches all limitations of claim 3 and Baucom further teaches said first connector panel includes a hook and loop fastening material (fig 15, member 1555); wherein said second connector panel includes a hook and loop fastening material (fig 15, member 1556); and wherein said third connector panel includes loops from a hook and loop fastening material (fig 20, member 1736, para 0152), such that said third connector panel is adapted to be removably connected to said first and second connector panels after said improved protective shield is wrapped around said person's leg, thereby removably securing said improved protective shield to said person's leg before said footwear is placed upon said person's foot, but does not specifically teach the first and second panels include hooks from hook and loop fastener. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to interchange between hooks or loops from the hook and loop fastener because they are function equivalent and well-known in the art as a fastener. 
Regarding claim 14 the modified system Baucom-Doyle discloses said elongated flexible panel further includes inner edge portions respectively surrounding each of said plurality of apertures and formed from a semi-rigid material adapted to retain the shape of said apertures (Baucom, para 0045).  
Regarding claim 15, the modified system Baucom-Doyle discloses said semi-rigid material of said inner edge portions is plastic (i.e. the sole, Baucom, para 0045).  
Regarding claim 18, the modified system Baucom-Doyle discloses said elongated flexible panel is formed from an elastic material (i.e. rubber, Baucom, para 0045).  
Regarding claim 19, the modified system Baucom-Doyle discloses said elastic material is chosen from a list of materials consisting of polyester, nylon (Baucom, para 0045), spandex, lycra, and elastane.  
Regarding claim 20, the modified system Baucom-Doyle discloses said plurality of apertures are spaced from one another in an alternating pattern, wherein every other aperture is located in proximity to an upper edge portion of said elongated flexible panel (fig 1, members 126 and 128), and each aperture therebetween is located in proximity to a lower edge portion of said elongated flexible panel (fig 1, members 125 and 127).  

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baucom et al. (2010/0180469) and Doyle et al (8,789,297) as applied to claim 14 above, and further in view of Gooch et al (2020/0245719).
Regarding claims 16-17, the modified system Baucom-Doyle teaches all limitations of claim 14 except said plastic is polypropylene or said semi-rigid material of said inner edge portions is open-celled foam.  
Gooch teaches a footwear structure using polypropylene or open-celled foam (para 0058).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the material of Baucom by using polypropylene or open-celled foam, as taught by Gooch, in order to increase flexibility or immediate compressibility (Gooch, para 0058).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732